                                             Case 5:19-cv-07020-EJD Document 8 Filed 06/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                         UNITED STATES DISTRICT COURT
                                   9                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JAMIE GONZALEZ,
                                  11                                                                           Case No. 19-07020 EJD (PR)
                                                             Plaintiff,
                                  12                                                                           ORDER OF DISMISSAL
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14    E. MCCUMSEY,
                                  15                        Defendant.
                                  16

                                  17             Plaintiff, a California state prisoner, filed a pro se civil rights action pursuant to
                                  18   42 U.S.C. § 1983. On March 30, 2020, the Court dismissed the complaint with leave to
                                  19   amend within twenty-eight days, i.e., no later than April 27, 2020. Dkt. No. 7.
                                  20             The deadline for Plaintiff to comply with the Court’s order has passed. Because
                                  21   Plaintiff has failed to file an amended complaint in the time provided, this action is
                                  22   DISMISSED without prejudice. The Clerk shall terminate all deadlines and close the file.
                                  23             IT IS SO ORDERED.
                                  24            6/29/2020
                                       Dated: _____________________                                             ________________________
                                  25                                                                            EDWARD J. DAVILA
                                                                                                                United States District Judge
                                  26

                                  27

                                  28
                                       Order of Dismissal
                                       c:\users\kratzmanna\appdata\local\microsoft\windows\inetcache\content.outlook\u1wu0hmo\7020.gonzalez_dis_ftfac.docx
